Citation Nr: 1534757	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1952 until his retirement in October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his May 2011 VA Form 9 the Veteran requested a travel Board hearing at the RO.  However, he withdrew this request in a March 2015 statement.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss disability is related to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss disability, essentially arguing that he has experienced hearing loss since his exposure to engine noise from airplanes (including the B-47, B-52 and KC-135) while working as a pilot and a flight line supervisor during service.  See July 2009 and December 2009 statements from the Veteran, May 2011 VA Form 9 and November 2011 VA examination report.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is subject to presumptive service connection under  38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Veteran's DD Form 214 confirms the Veteran's service as an Air Operations Staff Officer in the Air Force for more than 20 years.  There is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  

The question remains as to whether the Veteran has bilateral hearing loss disability that is associated with his now conceded in-service noise exposure.  A diagnosis of hearing loss is not shown in service treatment records.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service discharge in October 1972.  38 C.F.R. §§ 3.307, 3.309. 

The Veteran has consistently stated that he sought treatment for hearing loss shortly after service, and began purchasing hearing aids in 1978.  See statements from the Veteran received in February and December 2009, and October 2009 VA examination report.  He is deemed competent to report experiencing hearing loss since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).   However, there are no pertinent clinical records associated with the claims file until a May 2006 private audiology report nearly 34 years after service.  

An October 2009 VA examination report notes audiometric findings that meet the requirements for hearing loss disability under 38 C.F.R. § 3.385 in both ears.  The examiner also at determined that this hearing loss was less likely as not caused by or the result of military noise exposure.  The examiner noted the documentation of normal hearing in annual flight physicals during military service, with no documentation of treatment for hearing loss.  The examiner also stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner also noted, however, that the Veteran's current hearing loss is much greater than would be expected by aging alone.  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Veteran's hearing loss disability was not diagnosed until nearly 34 years after service discharge, the Board is satisfied that it cannot be clearly disassociated from his conceded in-service exposure to loud noises.

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss disability is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the nearly 34-year period during which there is no medical evidence of treatment or evaluation for hearing loss.  Also of record is the VA audiologist's opinion that the Veteran's in-service noise exposure was not the precipitant of his hearing loss.  However, the Board is not entirely satisfied with this opinion, since the audiologist seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge, from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  

On the other hand, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of hearing loss (and treatment therefor) since service (assertions that he is considered competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, the VA examiner acknowledged that the level of hearing loss suffered by the Veteran was greater than would be expected by aging alone, which comports with the Veteran's assertions of hearing loss since service. This supporting evidence places the pertinent record in relative equipoise.  Based on the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for bilateral hearing loss disability. 

Therefore, in view of the Veteran's assertions and in light of the reasonable doubt raised in the record, the Board concludes that at least some of his hearing loss disability must be attributed to service.  Service connection for bilateral hearing loss disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss disability is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


